Order filed October 27, 2022




                                                In The


          Eleventh Court of Appeals
                                            __________

                                     No. 11-22-00219-CR
                                         __________

                      IN RE EDDIE DALE UNDERWOOD


                              Original Mandamus Proceeding


                                              ORDER
      We have reviewed the “Motion to Recuse Appellate Judges” filed in this cause
on October 18, 2022, as it pertains to seeking the recusal of Justice W. Stacy Trotter.
Pursuant to Rule 16.3(b) of the Texas Rules of Appellate Procedure, Justice Trotter
has considered the motion in chambers. Justice Trotter has found no reason to
recuse himself and, pursuant to Rule 16.3(b), has certified the issue to the entire
court for a determination by the other justices of this court. 1                      See TEX. R.
APP. P. 16.3(b). Chief Justice John M. Bailey and Justice W. Bruce Williams have
decided the matter without Justice Trotter’s participation.



      1
       A copy of Justice Trotter’s written certification is attached to this order.
       The recusal of appellate court justices is controlled by Rule 16 of the Texas
Rules of Appellate Procedure. The grounds for recusal of an appellate court justice
are provided in the Texas Rules of Civil Procedure. TEX. R. APP. P. 16.2; see
TEX. R. CIV. P. 18b. We find no reason for Justice Trotter to recuse himself and
hold that none of the grounds set out in Rule 18b are applicable to Justice Trotter in
this case. See TEX. R. CIV. P. 18b; see also Manges v. Guerra, 673 S.W.2d 180,
185 (Tex. 1984); McCullough v. Kitzman, 50 S.W.3d 87, 88 (Tex. App.—Waco
2001, pet. denied).
       The request for the recusal of Justice W. Stacy Trotter is denied.


                                                     PER CURIAM


October 27, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J., and Williams, J.
Trotter, J., not participating.




                                           2